USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First Circuit                                                                No. 98-1463                       IN RE: GRAND JURY,                             Petitioner.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Douglas P. Woodlock, U.S. District Judge]                              Before                      Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     William J. Murphy on brief for petitioner.     Donald K. Stern, United States Attorney, Emily R. Schulman,Assistant U.S. Attorney, and Patrick M. Hamilton, Assistant U.S.Attorney, on brief for appellee.May 26, 1998                                                                            Per Curiam.  Upon careful review of the briefs and    record, we conclude that, even if the district court might    better have allowed the witness some additional notice or    preparation time before the contempt hearing, any such    procedural deficiency was harmless error.                The witness now asserts that, given the opportunity,    she would claim that her refusal to testify is justified by a    suspicion of illegal electronic surveillance.  In response, the    government has presented affidavits sufficient to deny that the    grand jury inquiry was based on any such illegal activity.  SeeIn re Tse, 748 F.2d 722, 727-28 (1st Cir. 1984); In re Quinn,    525 F.2d 222, 225 (1st Cir. 1975).  Therefore, we conclude that    further proceedings to explore such a claim would be futile.              In spite of the witness's request, we do not have    authority in these circumstances to direct the location or    conditions of her confinement.                Affirmed.  See 1st Cir. Loc. R. 27.1.